Exhibit 10.2

 

INTELLECTUAL PROPERTY AGREEMENT

 

 

between

 

 

SONY ELECTRONICS INC.

 

 

and

 

 

GSI TECHNOLOGY, INC.

 

 

August 28, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

 

 

1.1

IP Agreement

2

 

1.2

Asset Purchase Agreement

2

 

1.3

Effective Date

2

 

1.4

Licensed Patent(s)

2

 

1.5

Transferred Patent(s)

3

 

 

 

 

2.

Assignment

3

 

 

 

 

3.

Licenses

3

 

 

 

 

 

3.1

Grant by SONY

3

 

3.2

Grant Back by PURCHASER

4

 

3.3

No Implied License or Other Assignment

4

 

3.4

No Sublicense Rights

4

 

 

 

 

4.

Each Party’s Sole Right to the Intellectual Property

4

 

 

 

 

5.

Restrictions on Use of SONY Trademarks

5

 

 

 

 

 

5.1

No Trademark License

5

 

5.2

Removal of SONY Trademarks

5

 

5.3

Packaging

5

 

5.4

No Affiliation

6

 

5.5

JTAG / Mask Works

6

 

 

 

 

6.

Payment

6

 

 

 

 

7.

Term and Termination

7

 

 

 

 

 

7.1

Term

7

 

7.2

Termination

7

 

7.3

Insolvency

7

 

7.4

Continuing Obligations

8

 

 

 

 

8.

Representations and Warranties

8

 

 

 

 

 

8.1

Power and Authority

8

 

8.2

Essential Patents

8

 

8.3

Ownership

8

 

8.4

Validity and Enforceability

8

 

8.5

Sufficiency

9

 

8.6

Non-infringement by the Business

9

 

8.7

Infringement by a Third Party

10

 

8.8

Intellectual Property Development

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

 

8.9

Material Intellectual Property Agreements

11

 

8.10

Royalties

11

 

8.11

No Loss of Rights

12

 

8.12

Transferability

12

 

8.13

No SRAM Product Warranty Issues

12

 

8.14

Disclaimer

12

 

 

 

 

9.

Miscellaneous

13

 

 

 

 

 

9.1

Notices

13

 

9.2

Expenses

14

 

9.3

Successors and Assigns

14

 

9.4

Waiver

15

 

9.5

Entire Agreement

15

 

9.6

Amendments and Supplements

15

 

9.7

Rights of Third Parties

15

 

9.8

Further Assurances

16

 

9.9

Applicable Law

16

 

9.10

Execution in Counterparts

16

 

9.11

Titles and Headings

16

 

9.12

Invalid Provisions

16

 

9.13

Transfer Taxes

17

 

9.14

Attorneys’ Fees

17

 

ii

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY AGREEMENT

 

This Intellectual Property Agreement is made and entered into as of August 28,
2009 by and between GSI Technology, Inc., a Delaware corporation (“PURCHASER”),
on the one hand, and Sony Electronics Inc. (“SONY”), a Delaware corporation, on
the other hand. PURCHASER and SONY are referred to individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, SONY presently conducts the business of manufacturing, marketing and
selling SRAM products (the “Business”);

 

WHEREAS, SONY has agreed to sell and PURCHASER has agreed to purchase certain
assets, rights and properties of SONY used or useful in connection with the
Business, all on the terms and subject to the conditions set forth in the Asset
Purchase Agreement of even date herewith;

 

WHEREAS, SONY has or will transfer title to the Transferred Assets to PURCHASER
under the Asset Purchase Agreement;

 

WHEREAS, SONY is the owner of certain intellectual property related to the
Business; and

 

WHEREAS, SONY desires to transfer certain patents to PURCHASER and grant to
PURCHASER a license under certain intellectual property related to the SRAM
Products.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

 


1.             DEFINITIONS

 

As used in this IP Agreement, all capitalized terms shall have the meaning
ascribed to them as set forth in the Asset Purchase Agreement, except for terms
defined herein, including the following terms, which shall have the meanings set
forth below:

 

1

--------------------------------------------------------------------------------


 


1.1          IP AGREEMENT

 

The term “IP Agreement” means this Intellectual Property Agreement, including
all attached Exhibits hereto, and any amendments or supplements agreed to in
writing and signed by SONY and PURCHASER.

 


1.2          ASSET PURCHASE AGREEMENT


 

The term “Asset Purchase Agreement” means the Asset Purchase Agreement dated
August 28, 2009 between SONY and PURCHASER to which this IP Agreement is
attached as Exhibit F.

 


1.3          EFFECTIVE DATE


 

The term “Effective Date” means the Closing Date.

 


1.4          LICENSED PATENT(S)


 

The term “Licensed Patent” or “Licensed Patents” means any patent or patents
issued at any time in any country (including any inventor’s certificates,
extension, reissued, renewal and reexamined patents), which (1) is based on any
invention made on or prior to the Effective Date, including any patents for
inventions disclosed in patent applications filed on or prior to the Effective
Date, and issuing from any of those patent applications or any patent
applications which are continuations, continuing applications,
continuations-in-part or divisions of those patent applications, or on any
foreign counterpart of any of those patent applications, (2) (a) is owned by
SONY or any of its Affiliates or (b) under which SONY or its Affiliates have the
right to grant licenses without payment by SONY or any of its Affiliates of
additional royalties or other consideration to a third party (excluding payments
for inventions made by that third party while employed by SONY or any of its
Affiliates), and (3) would, in the absence of a license granted herein, be
infringed by making, using, selling, offering for sale, importing or supplying
any Competing Products (including, without limitation, the SRAM Products). 
“Licensed Patents” shall exclude the Transferred Patents.

 

2

--------------------------------------------------------------------------------


 


1.5          TRANSFERRED PATENT(S)

 

The term “Transferred Patent” or “Transferred Patents” means the patents and/or
patent applications listed in Exhibit A to this IP Agreement and all patents and
applications claiming the priority of any of these patents and/or patent
applications and all reissues, divisions, renewals, extensions, provisionals,
and continuations thereof, and any equivalent or similar rights anywhere in the
world in inventions and discoveries.

 


2.             ASSIGNMENT


 

SONY hereby assigns to PURCHASER SONY’s entire right, title and interest in, to
and under the Transferred Patents, and any patents that may issue therefrom
(including any foreign counterparts, divisions, continuations, renewals,
continuations in part, reexaminations or reissues thereof), along with the right
to sue and collect damages for any future infringement, and agrees to take all
reasonably necessary action to assist PURCHASER, at PURCHASER’s sole expense, to
register, confirm and perfect such assignment, including by making filings with
or at any and all necessary patent offices and/or governmental agencies. SONY
retains the right to sue and collect damages for any past infringement of the
Transferred Patents, provided that SONY obtains PURCHASER’s written consent
prior to making any infringement claim or allegation or filing any action, suit,
litigation or proceeding that could affect the Transferred Patents or
PURCHASER’s ability to use and exploit the Transferred Patents or that may
result in PURCHASER being joined as a party to the action, suit, litigation or
proceeding.  PURCHASER shall not unreasonably withhold its consent.

 


3.             LICENSES

 


3.1          GRANT BY SONY


 


SONY, ON BEHALF OF ITSELF AND ITS AFFILIATES, HEREBY GRANTS TO PURCHASER A
WORLDWIDE, NON-EXCLUSIVE, FULLY PAID-UP, ROYALTY-FREE LICENSE (A) UNDER THE
LICENSED PATENTS TO MAKE, HAVE MADE, USE, OFFER TO SELL, SELL, OTHERWISE DISPOSE
OF, AND IMPORT ANY COMPETING PRODUCTS (INCLUDING, WITHOUT LIMITATION, THE SRAM
PRODUCTS); AND (B) TO USE, REPRODUCE, MODIFY, PREPARE DERIVATIVE WORKS OF,
PERFORM, DISPLAY, AND OTHERWISE PRACTICE AND EXPLOIT IN ANY MANNER ANY AND ALL
OF THE SRAM INTELLECTUAL PROPERTY IN CONNECTION WITH THE USE AND EXPLOITATION OF
THE

 

3

--------------------------------------------------------------------------------


 


TRANSFERRED ASSETS, AND TO MAKE, HAVE MADE, USE, OFFER TO SELL, SELL, OTHERWISE
DISPOSE OF, AND IMPORT COMPETING PRODUCTS (INCLUDING, WITHOUT LIMITATION, SRAM
PRODUCTS).

 


3.2          GRANT BACK BY PURCHASER


 


SUBJECT TO SONY’S COMPLIANCE WITH THE COVENANT NOT TO COMPETE IN SECTION 8.3 OF
ASSET PURCHASE AGREEMENT, PURCHASER HEREBY GRANTS TO SONY A WORLDWIDE,
NON-EXCLUSIVE, FULLY PAID-UP, ROYALTY-FREE LICENSE, UNDER THE TRANSFERRED
PATENTS, TO MAKE, USE, OFFER TO SELL, SELL, OTHERWISE DISPOSE OF, AND IMPORT ANY
PRODUCTS, INCLUDING ANY COMPETING PRODUCTS.  THIS SECTION 3.2 SHALL NOT BE
CONSTRUED AS SUPERSEDING, OVERRIDING OR MODIFYING SECTION 8.3 OF ASSET PURCHASE
AGREEMENT.


 


3.3          NO IMPLIED LICENSE OR OTHER ASSIGNMENT


 


EXCEPT AS EXPRESSLY SET OUT IN THIS IP AGREEMENT AND THE ASSET PURCHASE
AGREEMENT, NEITHER PARTY GRANTS TO THE OTHER PARTY, AND EACH PARTY ACKNOWLEDGES
AND AGREES THAT THE OTHER PARTY HAS NOT GRANTED TO IT, ANY OTHER LICENSE
EXPLICITLY OR IMPLICITLY UNDER ANY INTELLECTUAL PROPERTY NOR HAS EITHER PARTY
MADE ANY TRANSFER OR ASSIGNMENT TO THE OTHER PARTY OF ANY INTELLECTUAL PROPERTY
OR INTELLECTUAL PROPERTY RIGHTS.


 


3.4          NO SUBLICENSE RIGHTS


 


NO LICENSE GRANTED BY EITHER PARTY UNDER THIS IP AGREEMENT INCLUDES THE RIGHT TO
GRANT SUBLICENSES.


 


4.             EACH PARTY’S SOLE RIGHT TO THE INTELLECTUAL PROPERTY

 

Each Party shall have the sole right, but not the obligation, to apply for and
register for protection for, prosecute, and maintain any of its Intellectual
Property and shall have the sole right to determine whether or not, and where,
to apply for and/or register such protection, to abandon attempts to obtain
protection or abandon registered protection of any Intellectual Property, and/or
to discontinue the maintenance of any Intellectual Property without any
obligation to inform the other Party of any such action or inaction.  Neither
Party is obligated to (a) file any patent application or to secure any patent or
patent rights, or (b) maintain any patent in force or prosecute any patent
application.

 

4

--------------------------------------------------------------------------------


 


5.             RESTRICTIONS ON USE OF SONY TRADEMARKS

 


5.1          NO TRADEMARK LICENSE


 

Both Parties agree and recognize that, except as specifically provided in this
Section 5, SONY does not grant any trademark license to PURCHASER under any SONY
slogans, brands, trade names, monograms, logos, common law trademarks and
service marks, trademark and service mark registrations and applications or any
World Wide Web addresses, sites and domain names or any variations thereof
(“SONY Branding”). PURCHASER agrees that, except as specifically provided in
this Section 5, it shall not use any slogans, brands, trade names, monograms,
logos, common law trademarks and service marks, trademark and service mark
registrations and applications or any World Wide Web addresses, sites and domain
names or any variations thereof (“PURCHASER Branding”)  that imitate or are
confusingly similar to any SONY Branding, nor shall it use PURCHASER Branding in
commerce in a manner that would be confusingly similar to any SONY Branding.

 


5.2          REMOVAL OF SONY TRADEMARKS


 

Except as expressly permitted by Section 5.5 or as otherwise agreed by SONY in
writing, Purchaser shall either remove, cover (i.e., sticker) or obliterate SONY
Branding visible to the unaided human eye from all SRAM Products and product
literature whether (a) transferred in complete or incomplete form under the
Asset Purchase Agreement, (b) manufactured under license under this IP
Agreement, or (c) manufactured using the Transferred Assets.  Notwithstanding
the foregoing, PURCHASER shall have the right to sell finished SRAM Products
bearing SONY Branding acquired by PURCHASER under the Asset Purchase Agreement,
subject to the provisions of Section 8.14 thereof.

 


5.3          PACKAGING


 


EXCEPT AS EXPRESSLY OTHERWISE AGREED BY SONY IN WRITING, ALL INVENTORY OF SRAM
PRODUCTS SHALL BE PACKAGED WITH LABELS CLEARLY INDICATING THAT IT IS A PURCHASER
ORIGINAL PRODUCT.  PURCHASER IS EXPRESSLY PROHIBITED FROM USING ANY SONY
BRANDING ALONE OR ON ANY SRAM PRODUCT AND/OR PRODUCT PACKAGING.  NOTWITHSTANDING
THE FOREGOING, PURCHASER SHALL HAVE THE RIGHT TO SELL FINISHED SRAM PRODUCTS
BEARING SONY BRANDING

 

5

--------------------------------------------------------------------------------


 


ACQUIRED BY PURCHASER UNDER THE ASSET PURCHASE AGREEMENT, SUBJECT TO THE
PROVISIONS OF SECTION 8.14 THEREOF.


 


5.4          NO AFFILIATION


 

PURCHASER shall not represent, imply, or connote in any way that it is
affiliated with SONY or, other than as authorized by this IP Agreement, use any
SONY Trademark for any goods, parts, packaging of products, or services.

 


5.5          JTAG / MASK WORKS


 


NOTWITHSTANDING THE PROVISIONS OF SECTION 5.1, PURCHASER SHALL HAVE THE RIGHT TO
USE ANY AND ALL MASK WORKS TRANSFERRED TO PURCHASER UNDER THE ASSET PURCHASE
AGREEMENT, EVEN IF THE USE OF SUCH MASK WORKS RESULTS IN A JTAG OR OTHER MARKING
THAT WOULD OTHERWISE INDICATE A CONNECTION TO SONY, PROVIDED THAT:


 

(I)            THE USE OF SUCH MASKS IS ONLY FOR THE MANUFACTURE BY OR FOR
PURCHASER OF SRAM PRODUCTS THAT ARE QUALIFIED WITH CUSTOMERS AS OF THE EFFECTIVE
DATE AND UPDATES OR REVISIONS OF SUCH SRAM PRODUCTS THAT WOULD NOT REQUIRE
REQUALIFICATION; AND

 

(II)           PURCHASER ALLOWS SONY TO AUDIT PURCHASER’S MANUFACTURE AND
TESTING OF SRAM PRODUCTS FOR PURPOSES OF DETERMINING THE QUALITY OF THOSE SRAM
PRODUCTS THAT BEAR A MARKING WHICH INDICATES A CONNECTION TO SONY FROM TIME TO
TIME UPON REASONABLE REQUEST, SUBJECT TO SONY’S EXECUTION OF A STANDARD
PURCHASER CONFIDENTIALITY AGREEMENT; AND

 

(III)          NO ALTERATIONS ARE MADE TO ANY SUCH MASK IN ANY WAY.

 


6.             PAYMENT

 

Consideration for the license granted by SONY under this IP Agreement is
included in the Purchase Price, and PURCHASER shall have no obligation to make
any additional payments to SONY for the license granted under this Agreement.

 

6

--------------------------------------------------------------------------------


 


7.             TERM AND TERMINATION

 


7.1          TERM


 

Unless earlier terminated as provided below, this IP Agreement shall extend
until the last date of expiration of the SRAM Intellectual Property rights
licensed under this IP Agreement.

 


7.2          TERMINATION


 

(a)           Should either Party fail to observe faithfully and materially
perform each of the material obligations assumed by it in this IP Agreement for
thirty (30) days after its attention has been directed to any such breach by
notice in writing from the other Party, the non-breaching Party shall, at its
option, have the right to terminate the license granted by it under this
Agreement, such termination to be effected by serving notice in writing upon the
breaching Party to that effect on or after the expiration of such period of
thirty (30) days.

 

(b)           Should PURCHASER assert against SONY a claim based on its Patents
and/or Intellectual Property, SONY shall, at its option, have the right to
terminate the license granted by SONY hereunder, such termination to be effected
by serving notice in writing upon PURCHASER to that effect not less than thirty
(30) days prior to the effective date of such termination.

 

(c)           Should SONY or any SONY Affiliate assert against PURCHASER a claim
based on its Patents and/or Intellectual Property, PURCHASER shall, at its
option, have the right to terminate the license granted by PURCHASER hereunder,
such termination to be effected by serving notice in writing upon SONY to that
effect not less than thirty (30) days prior to the effective date of such
termination.

 


7.3          INSOLVENCY


 

The licenses granted to a Party under Section 3 hereof shall automatically
terminate should such Party become adjudicated insolvent by reason of failure to
pay its debts when due, enter into bankruptcy proceeding for its liquidation,
voluntarily or involuntarily, or make any assignment for the benefit of any one
or more creditors.

 

7

--------------------------------------------------------------------------------


 


7.4          CONTINUING OBLIGATIONS

 

Termination of the licenses granted hereunder shall not affect any liability of
either of the Parties previously accruing under this IP Agreement.

 


8.             REPRESENTATIONS AND WARRANTIES

 

SONY hereby makes the following representations and warranties to PURCHASER,
each of which shall be true and correct as of the date hereof and as of the
Closing Date, and shall be unaffected by any investigation heretofore or
hereafter made:

 


8.1          POWER AND AUTHORITY

 

SONY has the right and power to enter into this IP Agreement and to transfer the
Transferred Patents and to grant the license set forth in Section 3.1.

 


8.2          ESSENTIAL PATENTS


 

The Transferred Patents listed on Exhibit A comprise the Patents, both U.S. and
foreign, owned or claimed by SONY or any SONY Affiliate, that are essential to
the conduct of the Business as conducted by SONY.

 


8.3          OWNERSHIP


 

All of the Transferred Patents are owned solely by SONY. No Transferred Patent
is jointly owned by SONY and any other Person, nor is it owned or jointly owned
by any SONY Affiliate.

 


8.4          VALIDITY AND ENFORCEABILITY


 

Each of the Transferred Patents (excluding applications) is subsisting, and, to
the Knowledge of SONY, valid and in full force and effect (except with respect
to applications), and has not expired or been cancelled or abandoned. All
necessary documents and certifications in connection with each Transferred
Patent (excluding applications) have been filed with the relevant patent,
copyright or other authorities in the United States and foreign jurisdictions,
as the case may be, for the purposes of avoiding abandonment, prosecuting and
maintaining of

 

8

--------------------------------------------------------------------------------


 

Transferred Patents (excluding applications). Except for actions of the relevant
jurisdiction’s patent and trademark office or other government intellectual
property office (“Office Actions”), SONY has not, to the Knowledge of SONY,
received written notice of any pending or threatened (and at no time within the
two years prior to the Effective Date has there been pending any) action before
any court, governmental authority or arbitral tribunal in any jurisdiction
challenging the use, ownership, validity, enforceability or registerability of
any of the Transferred Patents.  Rejections of pending applications before a
national patent, trademark or intellectual properly office will not constitute
such written notice. Except for Office Actions and broad Patent portfolio cross
license agreements that SONY has signed with third parties (“Portfolio Cross
Licenses”), neither SONY nor any Affiliate of SONY is, to the Knowledge of SONY,
a party to any settlements, covenants not to sue, consents, decrees,
stipulations, judgments or orders resulting from actions which permit third
parties to use any Transferred Patents or any other SRAM Intellectual Property
included in the Transferred Assets.  SONY has the sole right to enforce all of
the Transferred Patents and the other SRAM Intellectual Property rights of SONY
included in the Transferred Assets.

 


8.5          SUFFICIENCY


 

To the Knowledge of SONY, SONY and each of SONY’s Affiliates owns, or has valid
rights to use, all the SRAM Intellectual Property material to the conduct of the
Business, including, without limitation, the design, development, manufacture,
marketing, use, distribution, import, supply, provision and sale of SRAM
Products.

 


8.6          NON-INFRINGEMENT BY THE BUSINESS


 

As of the Effective Date, SONY has not received written notice of any pending or
threatened (and at no time within the two years prior to the date of this
Agreement has there been, to the Knowledge of SONY, pending any) action alleging
that the activities or the conduct of the Business dilutes (solely with respect
to trademark rights), misappropriates, infringes, violates or constitutes the
unauthorized use of, or will dilute (solely with respect to trademark rights),
misappropriate, infringe upon, violate or constitute the unauthorized use of the
Intellectual Property of any third party, nor, to the Knowledge of SONY, does
there exist any basis therefor. Except for Office Actions pertaining to the
Transferred Patents and Patent licenses

 

9

--------------------------------------------------------------------------------


 

granted by SONY under Portfolio Cross Licenses, neither SONY nor any of SONY’s
Affiliates is, to the Knowledge of SONY, party to any settlement, covenant not
to sue, consent, decree, stipulation, judgment, or order resulting from any
action which (i) restricts SONY’s or any of its Affiliate’s rights to use any
SRAM Intellectual Property in connection with the Business, (ii) restricts the
Business in order to accommodate a third party’s Intellectual Property rights or
(iii) requires any future payment by SONY or any SONY Affiliate.

 


8.7          INFRINGEMENT BY A THIRD PARTY


 

To the Knowledge of SONY, no third party is misappropriating, infringing, or
violating any SRAM Intellectual Property material to the conduct of the Business
that is owned by or exclusively licensed to SONY or any SONY Affiliate, and no
Intellectual Property or other proprietary right, misappropriation, infringement
or violation actions have been brought against any third party by SONY or any
SONY Affiliate in connection with the Business.

 


8.8          INTELLECTUAL PROPERTY DEVELOPMENT


 

To the knowledge of SONY:

 

(a)           Each Person who is or has been employed by SONY or any Affiliate
of SONY at any time at or prior to the date hereof in connection with the
development of any SRAM Intellectual Property or technology material to the
Business, or is or has provided consulting services to SONY or any Affiliate of
SONY in connection with the development of any SRAM Intellectual Property or
technology material to the Business at any time at or prior to the Effective
Date, has signed an agreement containing appropriate confidentiality terms.

 

(b)           Except in the exercise of SONY’s business judgment, other than
under an appropriate confidentiality or nondisclosure agreement or contractual
provision relating to confidentiality and nondisclosure, there has been no
disclosure to any third party of material confidential or proprietary
information or trade secrets of SONY or any Affiliate of SONY related to any
SRAM Product. All current and former employees of SONY and each Affiliate of
SONY who have made any material contributions to the development of any SRAM
Product have signed an invention assignment agreement that assigns ownership to
SONY or have performed that work in the course, and within the scope, of their
employment.

 

10

--------------------------------------------------------------------------------


 

(c)           All consultants and independent contractors currently or
previously engaged by SONY or its Affiliates who have made any material
contributions to the development of any SRAM Product (including, without
limitation, all consultants and independent contractors who have designed,
written, or modified any firmware or software code contained in any SRAM
Product) have entered into a work-made-for-hire agreement or have otherwise
assigned to SONY or a Affiliate of SONY (or a third party that previously
conducted any business that forms any part of the Business currently conducted
by SONY and that has subsequently assigned its rights in such SRAM Product to
SONY) all of their right, title and interest (other than moral rights, if any)
in and to the portions of such SRAM Product developed by them in the course of
their work for SONY or any Affiliate.

 

(d)           Other than the employees, consultants and contractors referred to
in this Section 8.8, no other Person has made or currently is making any
material contributions to the development of any SRAM Product.

 


8.9          MATERIAL INTELLECTUAL PROPERTY AGREEMENTS


 

Except for the SRAM Contracts assigned to and assumed by PURCHASER under the
Asset Purchase Agreement and the Portfolio Cross Licenses, there are no
contracts, licenses or agreements between SONY or any of its Affiliates, on the
one hand, and any other Person, on the other hand, with respect to any SRAM
Intellectual Property material to the conduct of the Business, including any
agreements with respect to the manufacture or distribution of the SRAM Products.

 


8.10        ROYALTIES


 

To the Knowledge of SONY, except for obligations under the SRAM Contracts
assigned to and assumed by PURCHASER under the Asset Purchase Agreement, neither
SONY nor any Affiliate of SONY has any obligation to pay any third party any
royalties or other fees for the continued use of Intellectual Property which is
specifically applicable to SRAM Products, and PURCHASER will not be obligated
under any contract or agreement to pay any royalties or other fees associated
with SRAM Intellectual Property arising from the consummation of the
transactions contemplated by this Agreement.

 

11

--------------------------------------------------------------------------------


 


8.11        NO LOSS OF RIGHTS

 

The consummation by SONY of the transactions contemplated hereby will not result
in any violation, loss or impairment of ownership by SONY or any SONY Affiliate
of, or impair or restrict the right of PURCHASER to use, any Transferred Patents
or any other SRAM Intellectual Property included in the Transferred Assets, and
will not require the consent of any governmental authority or third party with
respect to any of Transferred Patents or any other SRAM Intellectual Property
included in the Transferred Assets.

 


8.12        TRANSFERABILITY


 

All Transferred Patents will be fully transferable, alienable or licensable by
PURCHASER from and after the Closing without restriction and without payment of
any kind to any third party other than requirements under applicable laws to
file documents with and pay fees to patent offices.  There are no Liens on any
of the Transferred Patents.  (For the avoidance of doubt, the Parties
acknowledge that SONY’s licensees under Portfolio Cross Licenses already hold
licenses to the Transferred Patents and do not need a license from PURCHASER to
practice the Transferred Patents.)

 


8.13        NO SRAM PRODUCT WARRANTY ISSUES


 

To the Knowledge of SONY, each SRAM Product currently offered for sale by SONY
(or its Affiliates, as the case may be) conforms with all SONY datasheet
specifications, except with respect to warranty claims made in the ordinary
course of business. (For the avoidance of doubt, epidemic failures or any
substantial repeated failures of those products to comply with specifications
that have not been resolved are not in the ordinary course of business). SONY
has not received written notice from any customer, reseller, OEM customer or
governmental authority alleging any such material non-conformance.

 


8.14        DISCLAIMER


 

NOTHING IN THIS IP AGREEMENT SHALL BE DEEMED TO BE A REPRESENTATION OR WARRANTY
BY EITHER PARTY OF THE VALIDITY OF ANY PATENT.  NEITHER PARTY SHALL HAVE ANY
LIABILITY WHATSOEVER TO THE

 

12

--------------------------------------------------------------------------------


 

OTHER PARTY OR ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR
DAMAGE, OF ANY KIND OR NATURE SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED
AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON THE OTHER PARTY OR
ANY OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM (A) THE
PRODUCTION, USE, SALE, OFFER FOR SALE, OTHER DISPOSITIONS OR IMPORTATION OF ANY
APPARATUS OR PRODUCT MADE BY THAT PARTY; OR (B) ANY ADVERTISING OR OTHER
PROMOTIONAL ACTIVITIES MADE BY THAT PARTY WITH RESPECT TO ANY OF THE FOREGOING,
AND EACH PARTY SHALL HOLD THE OTHER PARTY, AND ITS AFFILIATES, OFFICERS, AGENTS,
OR EMPLOYEES, HARMLESS IN THE EVENT IT, OR ITS OFFICERS, AGENTS, OR EMPLOYEES,
IS HELD LIABLE. THIS SECTION 8 IS NOT INTENDED TO NEGATE OR SUPERSEDE ANY
REPRESENTATION OR WARRANTY EXPRESSLY MADE BY SONY IN THIS IP AGREEMENT.

 


9.             MISCELLANEOUS

 


9.1          NOTICES


 

All notices and other communications required or permitted hereunder will be in
writing and, unless otherwise provided in this IP Agreement, will be deemed to
have been duly given when delivered in person or when dispatched by electronic
facsimile transfer (confirmed in writing by mail simultaneously dispatched) or
one business day after having been dispatched by a nationally recognized
overnight courier service to the appropriate Party at the address specified
below:

 


(A)           IF TO PURCHASER, TO:

 

GSI Technology, Inc.
2360 Owen Street

Santa Clara, CA  95054

Attention:  Chief Financial Officer

Facsimile No.:  (408) 980-8377

 

13

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA  94303-2214

Attention:  Dennis C. Sullivan

Facsimile No.:  (650) 867-1200

 


(B)           IF TO SONY, TO:


 

Sony Electronics Inc.

1730 N. First Street

San Jose, CA 95112

Attention: Law Department

Facsimile No.: (408) 352-4169

 

with a copy (which will not constitute notice) to:

 

Sony Electronics Inc.

16530 Via Esprillo, MZ7300

San Diego, CA 92127

Attention:  General Counsel

Facsimile No.:  (858) 942-8170

 

or to such other address or addresses as any such Party may from time to time
designate as to itself by like notice.

 


9.2          EXPENSES


 

Except as otherwise expressly provided herein, each Party shall pay any expenses
incurred by it incident to this IP Agreement, and in preparing to consummate and
consummating the transactions provided for herein.

 


9.3          SUCCESSORS AND ASSIGNS


 

This IP Agreement will be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns, but will not be
assignable or delegable by any Party without the prior written consent of the
other Party. Notwithstanding the foregoing, a Party may transfer or assign its
rights under this IP Agreement in connection with a merger, acquisition or sale
of all or substantially all of its assets, on condition that it provides the

 

14

--------------------------------------------------------------------------------


 

other Party with notice of the transfer or assignment.  Any attempted transfer
in contravention of this Section 9.3 shall be null and void.

 


9.4          WAIVER


 

No action taken pursuant to this IP Agreement will be deemed to constitute a
waiver of compliance with any representations, warranties, conditions or
covenants contained in this IP Agreement unless it is in writing, and no such
waiver will operate or be construed as a waiver of any subsequent breach,
whether of a similar or dissimilar nature.

 


9.5          ENTIRE AGREEMENT


 

This IP Agreement and the Asset Purchase Agreement (including the Schedules and
Exhibits hereto and thereto and the ancillary documents thereto) supersedes any
other agreement, whether written or oral, that may have been made or entered
into by any Party relating to the matters contemplated hereby and constitutes
the entire agreement by and among the Parties with respect to the subject matter
hereof and thereof.

 


9.6          AMENDMENTS AND SUPPLEMENTS


 

This IP Agreement may be amended or supplemented at any time by additional
written agreements as may mutually be determined by PURCHASER and SONY to be
necessary, desirable or expedient to further the purposes of this IP Agreement
or to clarify the intention of the Parties.

 


9.7          RIGHTS OF THIRD PARTIES


 

Other than Affiliates of a Party, nothing expressed or implied in this IP
Agreement is intended or will be construed to confer upon or give any Person
other than the Parties any rights or remedies under or by reason of this IP
Agreement or any transaction contemplated hereby.

 

15

--------------------------------------------------------------------------------


 


9.8          FURTHER ASSURANCES


 

From time to time, as and when requested by either Party, the other Party will
execute and deliver, or cause to be executed and delivered, all such documents
and instruments, make such other deliveries and take such other actions as may
be reasonably necessary to consummate the transactions contemplated by this IP
Agreement.

 


9.9          APPLICABLE LAW


 

This IP Agreement and the legal relations among the Parties will be governed by
and construed in accordance with the rules and substantive Laws of the State of
California, United States of America, without regard to conflicts of law
provisions.

 


9.10        EXECUTION IN COUNTERPARTS


 

This IP Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same agreement.

 


9.11        TITLES AND HEADINGS


 

Titles and headings to Sections herein are inserted for convenience of reference
only, and are not intended to be a part of or to affect the meaning or
interpretation of this IP Agreement.

 


9.12        INVALID PROVISIONS


 

If any provision of this IP Agreement is held to be illegal, invalid, or
unenforceable under any present or future Law, (a) such provision will be fully
severable; (b) this IP Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
(c) the remaining provisions of this IP Agreement will remain in full force and
effect and will not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this IP Agreement; and (d) in lieu of such
illegal, invalid, or unenforceable provision, there will be added automatically
as a part of this IP Agreement a legal, valid, and enforceable provision as
similar in terms to such illegal, invalid, or unenforceable provision as may be
possible.

 

16

--------------------------------------------------------------------------------


 


9.13        TRANSFER TAXES

 

All sales, use, transfer, stamp, conveyance, value added or other similar taxes,
duties, excises or governmental charges imposed by any taxing jurisdiction,
domestic or foreign, and all recording or filing fees, notary fees or other
similar costs of Closing with respect to the transfer of the Transferred Assets
or otherwise on account of this IP Agreement or the transactions contemplated
hereby will be borne by PURCHASER.

 


9.14        ATTORNEYS’ FEES

 

If any action at law or in equity is necessary to enforce or interpret the terms
of this IP Agreement, the Person prevailing shall be entitled to recover in such
action its reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

 

IN WITNESS WHEREOF, the Parties have caused this IP Agreement to be executed in
duplicate by their duly authorized officers as of the day and year first above
written.

 

GSI TECHNOLOGY, INC.

 

SONY ELECTRONICS INC.

 

 

 

 

 

 

By:

/s/ Lee-Lean Shu

 

By:

/s/ Tomoya Hayakawa

 

 

 

 

 

Name:

Lee-Lean Shu

 

Name:

Tomoya Hayakawa

 

 

 

 

 

Title:

President & CEO

 

Title:

President of CSBD

 

17

--------------------------------------------------------------------------------


 

Exhibit F:

 

Exhibit A to the IP Agreement: List of Assigned Patents

 

Filing Date

 

Title

 

Country/
Region

 

Serial #

 

Publ.  #

 

Patent #

 

Inventors

 

 

 

 

 

 

 

 

 

 

 

 

 

28-Apr-06

 

Test semiconductor device in full frequency with half frequency tester

 

United States

 

11/414,612

 

2007-0266286

 

7516385

 

Chen, Suzanne; & Kim, Jae-Hyeong; & Tseng, Chih-Chiang

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Apr-06

 

Minimized line skew generator.

 

United States

 

11/410,352

 

2007-0096790

 

Not yet patented

 

Chuang, Patrick; & Kim, Jae-Hyeong; & Lu, Chungji (Jay)

 

 

 

 

 

 

 

 

 

 

 

 

 

30-Oct-06

 

Performing Read and Write Operations in the Same Cycle for an SRAM Device.

 

Japan

 

2006-294640

 

 

 

 

 

Chen, Suzanne; & Huang, M.H. Mu-Hsiang; & Tseng, Chih-Chiang

 

 

 

 

 

 

 

 

 

 

 

 

 

14-Apr-06

 

Performing read and write operations in the same cycle for an SRAM device.

 

United States

 

11/404,191

 

2007-0097780

 

7355907

 

Chen, Suzanne; & Huang, M.H. Mu-Hsiang; & Tseng, Chih-Chiang

 

 

 

 

 

 

 

 

 

 

 

 

 

30-Oct-06

 

Shift Registers Free of Timing Race Boundary Scan Registers with Two-Phase Clock
Control.

 

Japan

 

2006-294617

 

 

 

 

 

Chen, Suzanne; & Chuang, Patrick; & Huang, M.H. Mu-Hsiang

 

--------------------------------------------------------------------------------


 

14-Apr-06

 

Shift registers free of timing race boundary scan registers with two-phase clock
control.

 

United States

 

11/404,353

 

2007-0101222

 

7389457

 

Chen, Suzanne; & Chuang, Patrick; & Huang, M.H. Mu-Hsiang

 

 

 

 

 

 

 

 

 

 

 

 

 

3-May-06

 

Dynamic sense amplifier for SRAM.

 

United States

 

11/417,805

 

2007-0097765

 

7313040

 

Chuang, Patrick; & Huang, M.H. Mu-Hsiang; & Kim, Jae-Hyeong

 

 

 

 

 

 

 

 

 

 

 

 

 

30-Oct-06

 

Dynamic sense amplifier for SRAM.

 

Japan

 

2006-294706

 

 

 

 

 

Chuang, Patrick; & Huang, M.H. Mu-Hsiang; & Kim, Jae-Hyeong

 

 

 

 

 

 

 

 

 

 

 

 

 

17-May-06

 

Programmable impedance control circuit calibrated at Voh Vol level

 

United States

 

11/436,260

 

2007-0268039

 

7312629

 

Huang, M.H. Mu-Hsiang; & Ichihashi, Masahiro; & Miyajima, Yoshifumi; &
Nakashima, Katsuya

 

 

 

 

 

 

 

 

 

 

 

 

 

4-Apr-08

 

DYNAMIC DUAL CONTROL ON-DIE TERMINATION.

 

United States

 

12/078,782

 

2008-0272800

 

Not yet patented

 

Chuang, Patrick; & Haig, Robert

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Mar-08

 

An efficient method for implementing programmable impedance output drivers and

 

United States

 

12/079,100

 

Not yet published

 

Not yet patented

 

Chuang, Patrick; & Haig, Robert; & Kwon, Kookhwan;

 

2

--------------------------------------------------------------------------------


 

 

 

programmable input on die termination on a bi-directional data bus

 

 

 

 

 

 

 

 

 

& Tseng, Chih

 

 

 

 

 

 

 

 

 

 

 

 

 

9-Mar-09

 

Programmable input/output structures and method for implementing a
bi-directional data busses.

 

China

 

200910127224.8

 

 

 

 

 

Chuang, Patrick; & Haig, Robert; & Kwon, Kookhwan; & Tseng, Chih

 

 

 

 

 

 

 

 

 

 

 

 

 

13-Feb-09

 

An efficient method for implementing programmable impedance output drivers and
programmable input on die termination on a bi-directional data bus

 

EPO

 

09250396.0

 

 

 

 

 

Chuang, Patrick; & Haig, Robert; & Kwon, Kookhwan; & Tseng, Chih

 

3

--------------------------------------------------------------------------------